Citation Nr: 0318376	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-00 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected low back strain, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from July 1995 to 
August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to a disability evaluation in excess of 40 
percent for low back strain.  The case is now ready for 
appellate review.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In April 2002, the RO directed a supplemental statement of 
the case to the appellant that included the provisions of the 
VCAA but did not specifically provide information regarding 
the respective obligations of VA and the appellant in 
obtaining evidence as set out in Quartuccio v. Principi.  
Moreover, in the cover letter that accompanied the 
supplemental statement of the case, the appellant was told 
that he had 60 days to respond.  Subsequent to this letter, 
however, a decision was issued in the Federal Circuit Court 
that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision held that appellants must be afforded one year to 
respond to any request for development information under the 
VCAA, and not the 60 days that had been indicated.  
Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the 
holding in the aforementioned Federal Circuit Court decision 
and the holding of the Court in Quartuccio v. Principi and 
determine whether any additional notification or development 
action is required under the VCAA.  

Secondly, the veteran's claim for an increased rating in 
excess of a 40 percent disability evaluation for low back 
strain may essentially turn upon whether evidence can be 
produced supporting a finding that the veteran has either 
unfavorable ankylosis of the lumbar spine or intervertebral 
disc involvement that is associated with his service-
connected low back strain.  The most current VA examination, 
dated in November 1999, resulted in diagnoses of lumbar 
strain and "possible L4 radiculopathy on the right with 
possible herniated nucleus pulposus on the right."  These 
findings at least leave open the possibility of 
intervertebral disc involvement, and with it, the added 
possibility that it may be related to the veteran's service-
connected disability.  Consequently, another VA low back 
examination is necessary for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

Finally, in January 2001, the veteran indicated that his 
medical records pertaining to the treatment of his low back 
disability were located at the Memphis VA Medical Center 
(VAMC).  The most recent treatment records in the claims file 
from the Memphis VAMC are dated in May 2000.  It is incumbent 
upon VA to obtain complete copies of the veteran's most 
current treatment records so that a decision on his claim 
will be a fully informed one.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA,  in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for the 
disorder at issue since March 2001, the 
date that pertinent private treatment 
records were last sought.  After securing 
the necessary releases, the RO should 
obtain copies of the veteran's treatment 
records from the Memphis VAMC dated since 
May 2000, and from any other providers 
identified by the veteran who treated him 
since March 2001.  These records should be 
associated with the claims file.

3.  The RO should then schedule the 
veteran for an orthopedic examination to 
show the nature, extent, and etiology of 
any low back disorder.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should review 
the veteran's claims folder and indicate 
in the examination report that pertinent 
records contained therein have been 
reviewed.  The pathology resulting 
exclusively from the veteran's low back 
strain (as opposed to any other 
disability) should be set out in detail.  
Any other low back disability found 
should be identified.  

If it is determined that the veteran has 
an intervertebral disc disorder, the 
examiner should offer an opinion as to 
whether any such disorder found is 
related to, or at least is unable to be 
disassociated from the veteran's service-
connected low back strain.  A complete 
rationale for any opinion expressed is 
respectfully requested.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  If a complete 
grant of the claim remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


